Citation Nr: 1134594	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from March 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the RO in January 2011.  A hearing was scheduled in February 2011 but the Veteran failed to show for it.  In March 2011, the Veteran was asked if he wanted a hearing before a member of the Board and which type of hearing.  In April 2011, the Veteran indicated that he no longer wanted a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that any request to testify before the RO or the Board has been withdrawn.  See 38 C.F.R. § 20.702(e) (2010). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to his active military service.

2.  The Veteran does not have tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through an October 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to the Veteran's claims of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the October 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's available service treatment records have been obtained and associated with the claims file.  He has submitted private treatment records from the University of Oklahoma.  Additionally, in March 2011, the Veteran was provided a VA examination in connection with his claims, the report of which is of record.  That examination report contains sufficient evidence by which to decide the claims regarding the possible relationship between the Veteran's current hearing loss and tinnitus, and his active military service.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has bilateral hearing loss and tinnitus that are related to his active military service.  Specifically, he states that loud noise associated with his service caused any current hearing loss and tinnitus.  The loud noise was from rifle fire, machine gun fire, and artillery fire during training.  As a result, the Veteran contends that service connection is warranted for hearing loss and tinnitus.

None of the Veteran's service records expressly references hearing loss or tinnitus.  A May 1957 pre-induction examination showed normal ears and a 15/15 whispered voice test bilaterally.  He reported having a history of ear, nose, or throat trouble at his March 1958 entrance examination.  However, the only reference made was to nose bleeds.  The March 1958 entrance examination showed normal ears and a 15/15 whispered voice test bilaterally.  Later in March 1958, the Veteran was hospitalized with what was ultimately diagnosed as streptococcic sore throat.  No reference was made to hearing loss or tinnitus during that treatment.  At the Veteran's February 1960 separation examination, he reported that he was in good health, but also that he had a history of ear, nose, or throat trouble.  No further information was provided regarding that notation.  The February 1960 separation examination showed normal ears, and a 15/15 whispered voice test and a 15/15 spoken voice test bilaterally.  Additionally, audiometric testing was normal.  In March 1960, the Veteran indicated that there had been no change in his physical condition since his separation examination.  The Veteran was thereafter discharged from active service to the Ready Reserves.

The Veteran's personnel records document that he was assigned to mortar and artillery units during basic combat training and advanced individual training for 16 weeks total duration.  He was also an administrative specialist assigned to an artillery unit for 19 months.  In light of the information in the personnel records, the Board finds that it is as likely as not that the Veteran was exposed to loud noise during service while performing his duties during training.

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran submitted a private audiogram and report, dated in October 2009, from the Oklahoma Ear Institute at the University of Oklahoma.  The report contained audiometric testing with Maryland CNC speech recognition scores showing that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.3.85.  In the report, audiologist A.G. noted the Veteran's service history of in-service noise exposure.  A.G. diagnosed the Veteran with binaural sensorineural hearing loss and tinnitus.  A.G. stated that, after reviewing the Veteran's service history, it is just as likely as not that at least some of the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in service.

In March 2011, the Veteran underwent VA audiological examination in connection with the claims.  Audiometric testing revealed that the Veteran has impaired hearing under the provisions of 38 C.F.R. § 3.385.  Additionally, VA audiologist R.J.F. diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Thus, base on both the private and VA evaluation, the current disability element of a service connection claim is established for both hearing loss and tinnitus.

In the March 2011 report, R.J.F. reviewed the Veteran's claims file and accurately noted his history.  In regards to tinnitus, the Veteran reported that it had been a problem for approximately 4 to 5 years.  R.J.F. made note of the Veteran's February 1960 separation examination that showed hearing sensitivity within normal limits at all test frequencies bilaterally.  In addressing the possibility of a relationship to service, R.J.F. stated that the Institute of Medicine Report on noise exposure in the military indicates that noise-induced hearing loss occurs immediately and does not have a delayed onset of weeks, months, or years after the exposure event(s).  Therefore, it was R.J.F.'s opinion that it is less likely as not that the Veteran's current hearing loss is related to military acoustic trauma.  In addition, R.J.F. gave the opinion that it is less likely as not that the Veteran's complaints of tinnitus are related to military acoustic trauma.  This was so because of the Veteran's normal hearing sensitivity at the time of discharge, the lack of evidence in the service treatment records of documented tinnitus while in the military, and the Veteran's report that his tinnitus first became noticeable only four to five years earlier.

In this case, there are conflicting medical opinions with respect to the relationship between the Veteran's hearing loss and tinnitus, and his in-service exposure to loud noise.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In reviewing the two opinions, the Board finds that A.G.'s October 2009 opinion on the matter is not persuasive because there was no explanation as to how the opinion was formed.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A.G.'s report contained the data that the Veteran has hearing loss and tinnitus, and has a history of exposure to loud noise, but no further analysis was provided as to why the current disabilities should be linked to military service.  Moreover, although a review of the claims file is not a prerequisite for a probative opinion, there is no indication that A.G. reviewed the Veteran's claims file or service treatment records.  The information in the claims file, particularly the February 1960 separation examination showing normal hearing, appears to be important given R.J.F.'s opinion.  Because A.G.'s opinion does not address the normal hearing results at the Veteran's separation examination, the evidentiary value of the opinion is additionally lessened.

In contrast, R.J.F.'s March 2011 opinion is persuasive as it addresses the salient question of whether the Veteran's current hearing loss and tinnitus are related in-service exposure to loud noise, and the report contains a well-reasoned analysis that finds support in the record.  R.J.F. considered the history reported by the Veteran and the medical history set forth in the service treatment records.  In addition to being consistent with the factual record, R.J.F.'s opinion was further supported by medical research that was identified as the Institute of Medicine Report on noise exposure in the military.  In view of this information, R.J.F.'s opinion is accorded a greater amount of evidentiary weight.

In a July 2011 brief, the Veteran's representative contended that R.J.F.'s March 2011 opinion is inadequate and another examination should be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The representative argued that the Veteran's separation examination should not have a bearing on a medical opinion because there was no audiometric testing at 3000Hz, there were no speech recognition scores, and there was no indication that the separation examination was conducted by a licensed audiologist, which are all required by the current regulations pertaining to hearing loss.  See 38 C.F.R. §§ 3.385, 4.85 (2010).  The representative also argued that the Veteran's report concerning the onset of tinnitus of only 4 to 5 years ago when he had previously implied that tinnitus began in service should render the opinion inadequate as to the tinnitus claim.

The Board does not find the March 2011 opinion to be inadequate for the hearing loss claim because the cited regulations do not pertain to in-service hearing tests, but rather to whether a veteran has current impaired hearing and, if found to be service connected, the evaluation of the severity of hearing loss.  R.J.F. reviewed the separation examination and, as a licensed audiologist, determined that it showed that the Veteran had normal hearing sensitivity at the time of discharge.  A.G. did not address the separation examination in any manner.  Additionally, although the Veteran may have implied an earlier onset for tinnitus in one statement, R.J.F. recorded what the Veteran reported to him at the examination and R.J.F. appeared to find the Veteran truthful when he related the 4 to 5 year history of a problem with tinnitus.  Moreover, this aspect was only one of three factors that R.J.F. used to form the opinion concerning tinnitus.  A.G. did not consider any of these factors.  Therefore, the Board also does not find the March 2011 opinion inadequate as to the tinnitus claim.

Medical evidence is not always required to establish a nexus or etiology of a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in the Veteran's case, the Board does not find his lay opinion regarding the two claims to be probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The nexus matter as it pertains to the two claims on appeal-the possibility of a relationship between current hearing loss and tinnitus to in-service noise exposure from many years earlier-is a complex medical question, the answer to which necessitates a level of medical expertise.  R.J.F., in providing his persuasive opinion, considered the Veteran's theory and did not endorse it.  Thus, the Veteran's opinion does not serve to substantiate his claims.

In consideration of this information and evidence of record, the Board finds that the Veteran does not have hearing loss or tinnitus that is attributable to his active military service, primarily on account of the evidence set forth in the March 2011 VA opinion.  Consequently, without sufficient evidence linking the Veteran's hearing loss or his tinnitus to his active military service, the Board concludes that service connection is not warranted for hearing loss and tinnitus on a direct basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that sensorineural hearing loss manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Sensorineural hearing loss was first diagnosed by the private audiologist in October 2009, which occurred nearly 50 years after service.  Thus, service connection is not warranted for hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claims of service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


